  4:21-cr-03046-JMG-CRZ Doc # 43 Filed: 08/17/21 Page 1 of 3 - Page ID # 76




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                            4:21CR3046

        vs.
                                                                ORDER
RICKEY G. MCALEVY JR.,

                       Defendant.




  The defendant’s unopposed motion, (Filing No. 40), is granted, and


  IT IS ORDERED that the release of Defendant is subject to the following
  conditions:
  (1)         Defendant shall not commit any offense in violation of federal, state
              or local law while on release in this case.
  (2)         Defendant must cooperate in the collection of a DNA sample if the
              collection is authorized by 42 U.S.C. § 14135a.
  (3)         Defendant shall immediately advise the court, defense counsel
              and the U.S. attorney in writing before any change in address and
              telephone number.
  (4)         Defendant shall appear at all proceedings as required and shall
              surrender for service of any sentence imposed as directed.
              Defendant shall next appear for trial at:
                 Denney Federal Building
                 100 Centennial Mall North, Lincoln, Nebraska,
                 before John M. Gerrard, United States District Judge,
                 in Courtroom 1, United States Courthouse, Lincoln, Nebraska at
                 9:00 a.m. on October 18, 2021.
4:21-cr-03046-JMG-CRZ Doc # 43 Filed: 08/17/21 Page 2 of 3 - Page ID # 77




               ADVICE OF PENALTIES AND SANCTIONS

   TO DEFENDANT:

   YOU ARE ADVISED             OF    THE    FOLLOWING        PENALTIES      AND
   SANCTIONS:
   A violation of any of the foregoing conditions of release may result in the
   immediate issuance of a warrant for your arrest, a revocation of release,
   an order of detention, and a prosecution for contempt of court and could
   result in a term of imprisonment, a fine, or both.
   The commission of any crime while on pre-trial release may result in an
   additional sentence to a term of imprisonment of not more than ten years,
   if the offense is a felony; or a term of imprisonment of not more than one
   year, if the offense is a misdemeanor. This sentence shall be in addition to
   any other sentence.
   Federal law makes it a crime punishable by up to five years of
   imprisonment, and a $250,000 fine or both to intimidate or attempt to
   intimidate a witness, victim, juror, informant or officer of the court, or to
   obstruct a criminal investigation. It is also a crime punishable by up to ten
   years of imprisonment, a $250,000 fine or both, to tamper with a witness,
   victim or informant, or to retaliate against a witness, victim or informant, or
   to threaten or attempt to do so.
   If after release, you knowingly fail to appear as required by the conditions
   of release, or to surrender for the service of sentence, you may be
   prosecuted for failing to appear or surrender and additional punishment
   may be imposed. If you are convicted of:
   (1)   an offense punishable by death, life imprisonment, or imprisonment
   for a term of fifteen years or more, you shall be fined not more than
   $250,000 or imprisoned for not more than ten years, or both;
   (2)   an offense punishable by imprisonment for a term of five years or
   more, but less that fifteen years, you shall be fined not more than $250,000
   or imprisoned for not more than five years, or both;
   (3)   any other felony, you shall be fined not more than $250,000 or
   imprisoned not more than two years, or both;
4:21-cr-03046-JMG-CRZ Doc # 43 Filed: 08/17/21 Page 3 of 3 - Page ID # 78




   (4)   a misdemeanor, you shall be fined not more than $100,000 or
   imprisoned not more than one year, or both.
   A term of imprisonment imposed for failure to appear or surrender shall be
   in addition to the sentence for any other offense. In addition, a failure to
   appear or surrender may result in the forfeiture of any bond posted.


           DIRECTIONS TO UNITED STATES MARSHAL
   Defendant is ORDERED released after processing.

   August 17, 2021.


                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
